Jackson v Paramount Decorators Inc. (2015 NY Slip Op 07800)





Jackson v Paramount Decorators Inc.


2015 NY Slip Op 07800


Decided on October 27, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2015

Tom, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


15982 21664/11

[*1] Audrey Jackson, Plaintiff-Respondent,
vParamount Decorators Inc., et al., Defendants-Appellants.


Gannon, Rosenfarb & Drossman, New York (Lisa L. Gokhulsingh of counsel), for appellant.
McMahon & McCarthy, Bronx (Matthew J. McMahon of counsel), for respondent.

Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered January 6, 2015, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants failed to establish their entitlement to judgment as matter of law in this action where plaintiff alleges that she was injured when she tripped and fell over stools that were on display in an aisle of defendants' store. The stools were positioned by store personnel leaning against the aisle shelves, with their bottom feet protruding into the aisle. Although defendants showed that the stools' positioning was open and obvious, they failed to demonstrate that their placement was not inherently dangerous (see Westbrook v WR Activities—Cabrera Mkts., 5 AD3d 69 [1st Dept 2004]; see also Furment v Ziad Food Corp., 104 AD3d 562 [1st Dept 2013]; compare Schwartz v Kings Third Ave. Pharmacy, Inc., 116 AD3d 474 [1st Dept 2014] [evidence, including photographs, showed that base of display rack did not protrude into aisle and that rack was placed flat against shelving in the aisle]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 27, 2015
CLERK